Case 3:17-cV-OOOO7-GTS-DEP Document 80-1 Filed 11/08/18 Page 1 of 7

UNITED STATES DiSTRICT COURT
NORTHERN DISTRICT OF NEW YORK,

DEBRA SPERO, as Naturai Mother of
V.S., an infant,
Plaintiffs,

 

"‘ - sTIPoLATED PRoTECTIi/n ' '

OR])ER
VESTAL CENTRAL SCHOOL I)ISTRICT

BOARD oF EDUCATION, vEsTAL CENTRAL Civil Action No_: 3:17“0`,_00007

 

 

 

SCHOOL DISTRICT, JEFFREY AHEARN,
Superintendent of Schoois, ALBERT A. PENNA,
Interim Principal of Vestal High School,
DEBORAH CADDICK and CLIFFORD KASSON,
in their Individual and Official Capaeities,

Def`endants,

 

To expedite the flow of discovery material, facilitate the prompt resolution of disputes
over confidentiality, ensure compliance with federal law respecting the treatment of student
educational records, and ensure that protection is afforded to maten`ai entitled to same, the parties
hereby STIPULATE, and it is SO ORDERED, as follows:

1. F‘zii_ii'ili/‘_ Edueatienai Righ'ts and Pi'i'vaev Act Deiinit-ion 'ot"Ed-ucation Recerds. The
Fann`ly Educational Rights and Privacy Act, 20 U.S.C. § 1232g, also known as “FERPA,”
defines “edueation records” as including all records which contain information directly related to
a student and are maintained by an educationai agency or institution or by a person working for
such agency or institution, subject to certain exceptions in 20 U.S.C. § 1232g(a)(4)(B).

2. Desianaiion oi`FERPA-Protected Records. Defendants may designate as
“Ccniidential Information” such infonnation and documents as they in good faith believe
constitute “eclucation reeords” under FERPA. Designation of Confidential Infonnation shall be

by labeiing the document or other record as “FERPA Protected” or by identifying the document

Case 3:17-cV-OOOO7-GTS-DEP Document 80-1 Filed 11/08/18 Page 2 of 7

or other record in a separate log or correspondence as a protected education record under
FERPA. Defendants’ initial failure to designate a document or record as Contidential
Inforrnation shall not preclude Defendants from so designating it at a later date.

3. Production of Confidential lnforrnation. Defendants shall not be required to
produce Confidential Inf`onnation in discovery until (a) this Stipulated Protective Order is
entered as an Order of the Hon. David E. Peebles, Magistrate Judge, in the above-captioned
litigation, and (b) the parents of the students who are the subjects of the Confidential Infonnation
(other than Plaintiff Vincent Spero) have been afforded an opportunity to object to production of
the Confidential Inforination and have failed to make such objection within a reasonable
timeframe (seven days after issuance of notice) under FERPA regulation 34 C.F.R. § 99.3l(a)(9).

4.

Notice and Ob'ecti_o_ns__ E_r_o`cedure. Upon entry of this Stipulated Protective Order

   

as an Ordcr of the Hon. David E. Peebles, Dcfendants shall arrange within a reasonable time to
issue notices to the parents of students (or, in the case of students who have reached the age of
majority, to the students themselves) whose names or other information appear in documents or
lrecords sought by discovery requests propounded by Plaintiffs. Such notices shall advise the
parents (01‘ the students of majority age} of the general nature of the documents or records to be
disclosed-to Piaintiffs and shalt provide a seven-day period from the issuance of the notices
Within which the parents (or students of majority age) may present objections to the disclosure of
the documents or records. The notice shall specify that such objections are to be addressed in
written fonn to the ch. David B. Peebles, with copies sent to counsel for the Def`endants.

5. D_ctemiination of Obiections'and:iiffect. The parties stipulate and agree that any

 

objections presented by parents of students (or students of majority age) to the Hon. David E.

Peebies may be ruled upon by Judge Pcebles, and absent ruling by Judge Peebles that the

Case 3:17-cV-OOOO7-GTS-DEP Document 80-1 Filed 11/08/18 Page 3 of 7

objected-to material is to be produced, Defendants shall be relieved cf any obligation to produce
documents or records that are the subject of timely-filed objections under this procedure
6. _Restiictions on Access to Contidenlial information information designated
“Contidcntial Infonnation” under this Stipulation and disclosed by Defendants may be shown or
be accessible to:
j (i) parties, and current and former officers directors and employees of the
parties, solely for purposes of prosecuting or defending the action;

(ii) counsel for the parties, including attorneys, paralegals, regular and
temporary employees, coiitractors, agents, volunteers, and support staff of said oounsel,
as well as experts and consultants and their employees retained by such counsel for the
purpose of prosecuting or defending the action;

(iii) any person who has prepared or received such document containing
Contidentiai information in the ordinary course of his or her employment, solely for
purposes of assisting the parties in prosecuting or defending the action;

(iv) the Court, court personnel, witnesses at deposition or triai, any court or
shorthand reporter or typist used to record or transcribe testimony, and jurors or alternate
jurors; j

(v) vendors land other litigation support services used by counsel for the
parties for the purpose ofphotoeopying, intaging, coding, storing, or otherwise handling
documents produced iii the action;

(vi)- persons indicated on the face cfa document as its author, addressee, or

recipient; and

Case 3:17-cV-OOOO7-GTS-DEP Document 80-1 Filed 11/08/18 Page 4 of 7

(vii) persons whose confidential information appears in the document (provided
that no other person’s confidential information appears in the document).

’!. Use and Disclosure of Confldential information No person receiving Ccntidential
Information pursuant to this Stipulation shall use it for any purpose other than prosecuting cr
defending the action, including any appeals thereof Counsel and experts, and their employees
and assistants, and any officers, directors, or employees of the parties receiving any Confidential
information, either in original or derivative fonn, shall confirm in writing that they agree not to
disclose, make available, or communicate such information to any other person in violation of
this Stipulation; except that nothing shall prevent disclosure beyond the terms of this Stipulation
prior to trial if the Designating Party consents in writing to such disclosure, or if the party
seeking such disclosure receives the approval of the Court.

8. filling with lite Court. In any filings with the Court, minor children’s names shall
be redacted and replaced with initials as required by Rule 5.2(a) of` the Federal Rules of Civii
Procedure and'Rule S.l of the Local Rules of the Court. Further, students’ names in Contidential
lnformation filed with the Court shall similarly be so redacted even if the students have reached
the age of majority Other personally identifiable information concerning students appearing in
Confidential Int`ormation filed with the Ccurt, such as birthdates, Social Sccurity numbers
addresses, and similar items shall also be redacted The parties stipulate and agree, however, that
there is no need to redact Vincent Spero’s name from such filings or to replace it with initials ln
the event that Coniidentiallnfonnation filed with the Court is of a nature that makes it not
reasonably possible to redact the material (e.g., digital inedia), the Confidential lnfonnation shall
be submitted with a request that it be filed only under seal, and shall not be filed on the Court’s

electronic filing system unless and until the Court rejects the request to file under seal.

Case 3:17-cV-OOOO7-GTS-DEP Document 80-1 Filed 11/08/18 Page 5 of 7

9. Disputes as to Designat'ion. ln the event that Plaintiffs objects to the designation
of certain information as Confidential lnt`orrnation, counsel for the parties shall confer in good
faith and attempt to resolve the dispute If they cannot resolve the dispute, either party may seek
intervention from the Court. Pending resolution by the Court, the information subject to the
dispute shall be treated as Confidential lnforntation under the terms of this Stipuiation.

lO. learlvcrtcnt Dis_c__los_u_re. If, as a result of inadvertence or other excusable reason, a .
Defendants have heretofore produced or disseminated Confidential Information or hereafter
produce Confidential lnformation without designating that document or record as Coufidentiaf
Inf`ormation, Defendants may retroactively designate the document as Coniidential Inforrnation
by informing the party or parties to whom Def`endants have produced such document of the
identification or number(s) ot` the document they desire to designate as Confidential lnfonnation.
Such document shall be treated as Confidential information pursuant to this Stipulation horn and
after the date the receiving party or parties receive such designation

ll. blod_ification Nothing in this Stipulation shall prejudice any party from seeking

` modification or this stipulation Aoy moaiaootioo to sits stipulation moot bo to writing oigaoo
by counsel for both parties and so-ordered by the Court.

12. Destruction of Confidential hifomra'tion at the Closc ot` l_si_t__i_aa_tlp_n. At the
conclusion of this action, all parties shall return to Det`endants ali documentary material
embodying information designated as Confidential lnformation, including all copies of or
excerpts from summaries of such documentary material that may have been made. Reccipt of
such documentary material shall be acknowledged by the recipient in writing. In the alternative,

the party may destroy all such Contidential infonnation, provided he/she/it does so promptly at

Case 3:17_-cV-OOOO7-GTS-DEP ' Document 80-1 Filed 11/08/18 Page 6 of 7

the conclusion of this action and certifies to opposing counsel in writing the date of destruction
accompanied by reasonable desc1iption of the documents destroyed

13. E'xccptions. The restrictions set forth in any ofthe preceding paragraphs shall not
apply, to information or material that:

- (i) is acquired by the non~Designating Party from a third party having the
right of disclosure of such information or material; or
(ii) Was lawfully possessed by tire non~Designating Party prior to thc filing of
this Stipuiation.

14. Signing` in Counter])arts. This Stipulation may be executed in several
eounterparts, each of which shall serve as an original as against any party who signed it, and ali
of which taken together shall constitute one and the same document

15. Continued Fo_rce and Effect. The terms of this Stipuiation shall survive and

remain in full force and effect after the termination of this lawsuit

Case 3:17-cV-OOOO7-GTS-DEP Document 80-1 Filed 11/08/18 Page 7 of 7

Dated: Novernber ._7, 2018

SO -ORDERED:

LEGAL SERVICES OFC 1\TTRAL NEW YORK
By: WML 'Mi/L,\

Willa Payne, Esq,

Bar Roli No. 51?751
Attorney for Plaintiff

189 Main Strect, Suite 301
Oneonta, New Yorl~: 13820
(607) 766~8118

Wpaync@lscny.org

THE LAW FLRM 05 FRA)( ILL}.§R"'"'
By ©/F/’:»/ aff j

CharieSC Spagnoli, Esq.=%

Bar Roli No. 507694

Attomey for Defendants

6575 Kjrkville Road

East Syracuse NY 13057

{315) 234-9900
cspagnoli@fwmillerlawfinn.corn

 

